Citation Nr: 9900912	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to the right shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from an October 1991 rating decision of the 
RO.  

The Board remanded the case for additional development in 
March 1995 and September 1996.



REMAND

The veteran, a Purple Heart recipient, contends that his 
right shoulder disability is more disabling than as currently 
rated.  Following a September 1991 VA examination, the RO 
continued a 20 percent rating for his right shoulder 
disability.  In his Substantive Appeal, the veteran alleged 
that the September 1991 VA examiner did not conduct any of 
the tests that were in the examination report.  He indicated 
that he was only in the office for five minutes.  

In March 1995, the Board remanded the case for an examination 
and for consideration of the issue of service connection for 
degenerative joint disease of the right shoulder.  

In June 1995, the veteran was examined again by the same VA 
examiner.  The examination report did not contain an opinion, 
as requested by the Board, concerning the etiology of the 
veterans right shoulder degenerative joint disease.  The 
claims folder was sent back to the examiner who, in August 
1995, stated: The degenerative joint disease of the right 
shoulder is not secondary to the gunshot wound sustained in 
service.

In the September 1996 remand, the Board noted that the RO had 
not adjudicated the issue of service connection for 
degenerative joint disease as requested in the March 1995 
remand.  The Board also requested the RO to obtain the 
reasons and bases for the August 1995 opinion of the VA 
examiner.  

In a September 1996 statement, the veteran argued that the VA 
examiner had not had him raise his arm and that the arm was 
hurting so bad that he could not have raised it at all.  He 
contended that he had excruciating pain almost 
constantly.  

In an addendum dated in January 1997, and written below a 
copy of the original August 1995 opinion, the examiner noted 
that there were no positive findings, no swelling and no 
deformity.  He never explained, however, why the degenerative 
joint disease was not deemed to be due to the gunshot wound.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
right shoulder disability since June 
1995.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured. 

2.  The RO should schedule the veteran 
for a VA examination by a physician who 
has not previously treated or examined 
the veteran to determine the extent of 
the residuals of the gunshot wound of his 
right shoulder and the nature and likely 
etiology of the claimed degenerative 
joint disease of the right shoulder.  All 
indicated tests, including range of 
motion studies, must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case and examination of the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability 
manifested by degenerative joint disease 
of the right shoulder is due to the 
gunshot wound injury sustained in 
service.  The examiner should fully 
describe the nature of the gunshot wound 
residuals, to include a detailed account 
of the muscle injuries, muscle groups 
involved, nerve involvement, as well as 
the nature and extent of any functional 
impairment caused or aggravated by the 
gunshot wound residuals, including pain.  
The examiner should state whether there 
is any atrophy, weakness, fatigability, 
incoordination, or pain on movement of 
the shoulder due to the service-connected 
wound.  The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
gunshot wound residuals.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits his 
functional ability.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  In 
reviewing the increased rating issue, the 
RO should consider the rating criteria in 
effect for the evaluation of muscle 
injuries prior to and as of July 3, 1997.  
See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Due consideration should be 
given to all pertinent laws, regulations, 
and Court decisions, including, but not 
limited to 38 C.F.R. §§ 4.40, 4.50 
(1997), and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the issues remain denied, 
the veteran should be furnished with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
